Citation Nr: 1522485	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  03-34 025	)	DATE
	)
	)

On appeal from the
South Central Department of Veterans Affairs (VA) Health Care Network in Flowood, Mississippi


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at the Baton Rouge General Medical Center on July 22, 2009.

(The issues of entitlement service connection for chronic prostatitis; an acquired psychiatric disability, to include PTSD; congestive heart failure; and a seizure disorder; whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability; entitlement to special monthly compensation based upon aid and attendance or housebound status; entitlement to a total disability rating based on individual unemployability due to service-connected disability; and entitlement to a rating in excess of 10 percent for service-connected hypertension, are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to October 1985, from July 1988 to July 1992, from September 1993 to December 1993, and from February 1994 to May 1994.  He also had service in the National Guard of the State of Louisiana between July 1993 and July 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the VA South Central Health Care Network Centralized Fee Payment Center in Flowood, Mississippi.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for an in-person hearing before a Veterans Law Judge at the RO in March 2012 for his medical reimbursement claim.  He did not appear for the proceeding so he was marked a "no show."  The Board notes that his other claims noted on the title page, which are the subject of a separate decision, must be remanded in order to schedule the Veteran for a hearing before a VLJ.  As such, he should be provided an additional opportunity to appear at a hearing for his medical reimbursement claim.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for an in-person hearing before a Veterans Law Judge at the RO concerning his medical expense reimbursement claim.  

The issues of entitlement service connection for chronic prostatitis; an acquired psychiatric disability, to include PTSD; congestive heart failure; and a seizure disorder; whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability; entitlement to special monthly compensation based upon aid and attendance or housebound status; entitlement to a total disability rating based on individual unemployability due to service-connected disability; and entitlement to a rating in excess of 10 percent for service-connected hypertension, are being remanded in a separate decision in order to schedule the Veteran for an in-person hearing before a Veterans Law Judge at the RO.  

A single Board hearing for all issues on appeal should be coordinated.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




